United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-1396
                                ___________

Larry W. Jones,                         *
                                        *
             Plaintiff,                 *
                                        *
Roesevelt Hayes; Winston Holloway ; *
Donald R. Peterson; Larry Green,        *
                                        *
             Movants,                   *
                                        *
Ronnie Briggs,                          * Appeal from the United States
                                        * District Court for the
             Appellant,                 * Eastern District of Arkansas.
                                        *
      v.                                *
                                        * [UNPUBLISHED]
James Mabry, Individually and in his    *
capacity as Director for the Arkansas   *
Department of Correction; Jerry         *
Campbell, Warden, Arkansa s             *
Department of Correction; Kenn y        *
Taylor, Assistant Warden, Arkansas      *
Department of Correction; Larry         *
Norris; Greg Harmon,                    *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: November 24, 1999
                            Filed: December 6, 1999
                                ___________
Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       In 1978, Arkansas inmates filed a class action suit against Arkansas Department
of Correction (ADC) officials, raising First Amendment challenges to ADC grooming
guidelines. In 1979, an order was entered terminating the litigation on the basis of a
judicially approved mediated settlement agreement, in which ADC agreed that no
standard hair length or styles would be required. In 1998, ADC enacted a new
grooming policy, Administrative Directive (A.D.) 98-04, which standardized hair length
and prohibited beards. After members of the 1978 class action (including Ronnie
Briggs, a current Arkansas inmate) moved for contempt or breach of the settlement
agreement, the district court1 terminated the settlement agreement upon the prison
officials’ motion pursuant to the Prison Litigation Reform Act (PLRA) of 1995, and
refused to find ADC in contempt. Briggs appeals, and we affirm.

       We first reject Briggs’s argument that the settlement agreement is a private
settlement agreement which is exempt from the PLRA. Compare 18 U.S.C.
§ 3626(g)(1) (consent decree includes any relief entered by court that is based on
consent or acquiescence of parties), with 18 U.S.C. § 3626(g)(6) (private settlement
agreement is entered into among parties and is not subject to judicial enforcement other
than reinstatement of civil proceeding that agreement settled). We also reject his
argument that ADC violated his procedural due process rights by enacting the new
grooming policy before seeking to terminate the settlement agreement. See Gavin v.
Branstad, 122 F.3d 1081, 1090 (8th Cir. 1997) (holding inmates cannot show they have
property interest in rights conferred by consent decree), cert. denied, 118 S. Ct. 2374


      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.
                                          -2-
(1998). Briggs’s constitutional challenge to the PLRA’s termination provisions is
foreclosed under Gavin, 122 F.3d at 1088-92 (finding PLRA is constitutional and does
not violate separation of powers doctrine, equal protection, or due process).

       Finally, we conclude the district court properly terminated the settlement
agreement under 18 U.S.C. § 3626(b)(2) and (b)(3), because the court found (1) the
settlement agreement lacked specific court findings meeting the standards of the PLRA,
and (2) A.D. 98-04 was not unconstitutional. See Watson v. Ray, No. 98-3443, 1999
WL 767854, at *4 (8th Cir. Sept. 29, 1999) (where district court found that consent
decree did not contain findings required by PLRA--decree was not narrowly tailored
and provided more relief than Constitution required--and that inmates had failed to
prove existence of current federal rights violations, district court did not err in
terminating decree). Thus, we find no abuse of discretion in the district court’s refusal
to hold ADC in contempt. See Welch v. Spangler, 939 F.2d 570, 572 (8th Cir. 1991)
(standard of review).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-